Citation Nr: 0830507	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  02-20 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for a respiratory 
disorder, claimed as due to herbicide exposure.  

3.  Entitlement to a compensable evaluation prior to January 
12, 1998, for varicose veins of the left leg, and an 
evaluation in excess of 10 percent from January 12, 1998, for 
varicose veins of the left leg.  

4.  Entitlement to an increased (compensable) evaluation for 
pes planus of the left foot.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
September 1963.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 decision by 
the RO which found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a low back disability and denied increased ratings for 
varicose veins of the left leg and pes planus of the left 
foot, each rated noncompensably disabling.  By rating action 
in December 2002, the RO, in part, assigned an increased 
rating to 10 percent for varicose veins of the left leg; 
effective from January 12, 1998.  

In July 2005, the Board reopened and denied service 
connection for a low back disability; denied a compensable 
evaluation for pes planus and for varicose veins of the left 
leg prior to January 12, 1998, and for an evaluation in 
excess of 10 percent for varicose veins from January 12, 
1998, and the veteran appeal the decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In December 2007, the Court affirmed the 
July 2005 Board decision as to the denial of service 
connection for a low back disability, and set aside the 
increased rating claims and remanded for further 
adjudication.  

The issues of service connection for heart disease and a 
respiratory disorder, claimed as due to herbicide exposure 
were denied by the RO in November 2006.  The veteran 
perfected an appeal and the issues were merged with the 
current matters before the Board.  

The issues of increased ratings for varicose veins and pes 
planus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 
 

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The veteran has not alleged, and the record does not 
show, service in Vietnam, and the evidence does not establish 
that he was exposed to Agent Orange.  

3.  Heart disease or a respiratory disorder was not present 
in service or until many years after service and there is no 
competent evidence of a causal connection between the 
veteran's current heart disease and respiratory disorder, and 
military service or any incident therein, to include any 
exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The veteran's heart disease was not incurred in or 
aggravated by service, may not be so presumed, nor may the 
any current heart disease be presumed to have been incurred 
as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 
1131, 1112, 1113, 1116, 1137, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).  

2.  A respiratory disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, 1116, 1137, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims of service 
connection for heart disease and a respiratory disorder, a 
letter dated in September 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini II, supra.  The 
veteran was notified of his responsibility to submit evidence 
which showed that he had a disability at present which is 
related to service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was afforded an 
opportunity for a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claim file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, the Board 
concludes an examination is not needed because there is no 
indication that the current disability may be related to the 
claimed in-service event or a disease.  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(2007).  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Where a veteran had active service continuously for 90 days 
or more during a period of war, and a cardiovascular disease 
becomes manifest to a degree of 10 percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  It is not required that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance. 38 C.F.R. 3.307(c).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  


Factual Background & Analysis

The veteran asserts that service connection should be 
established for his heart disease and a respiratory disorder 
due to Agent Orange exposure.  The veteran has asserted that 
he was sent to Vietnam to take pictures while in the military 
with respect to how he may have been exposed to herbicide 
agents; however, he has not provided any specific details 
regarding this allegation.  Nor has he offered any competent 
evidence that his current heart disease and respiratory 
disorder are related to any such exposure.  The service 
records show do not show that the veteran served in the 
Republic of Vietnam.  His discharge certificate (DD 214) 
showed that he completed his active military service in 
September 1963.  

With regard to claims of service connection based on 
presumptive diseases due to herbicide exposure, the law is 
clear that only those disabilities listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in 
service.  Here, the disabilities for which the veteran seeks 
service connection, i.e., heart disease and restrictive 
airway disease, are not ones for which presumptive service 
connection may be granted.  

Further, the National Personnel Records Center (NPRC) stated 
that there is no evidence in the veteran's file to 
substantiate any service in the Republic of Vietnam.  
Although the veteran has reported that he was sent to take 
pictures as part of his military duties, the record does not 
contain any credible evidence that the veteran either served 
in Vietnam or that he was exposed to herbicides in any other 
manner during his military service such that the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 would apply.  As 
there is no competent evidence which shows that the veteran 
served in Vietnam or was exposed to herbicides in some other 
activity in service, the Board finds no rational basis for 
any further analysis of the claim under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. §§ 3.309(d)(2) or 3.311.  

Notwithstanding the foregoing presumption provisions, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  

In this regard, the Board notes that the veteran's service 
medical records are negative for any complaints, treatment, 
abnormalities, or diagnosis referable to any cardiovascular 
or respiratory problems in service or until many years after 
his discharge from service.  On a Report of Medical History 
for service separation in July 1963, the veteran specifically 
denied any symptoms or history of chronic or frequent colds, 
asthma, or shortness of breath, and no pertinent 
abnormalities were noted on examination at that time.  His 
separation examination report showed that his lungs, chest, 
and heart were normal, his blood pressure was 118/80, and a 
chest x-ray study was negative.  Likewise, there are no 
indications of any symptoms or manifestations of 
cardiovascular disease within the first year following his 
separation from service in September 1963, nor does the 
veteran so contend.  

The evidence of record does not show any complaints, 
symptoms, or diagnosis referable to any cardiovascular or 
respiratory problems until more than two decades after 
service separation.  The evidence showed that he had triple 
coronary bypass surgery in July 2002, and was diagnosed with 
significant sleep apnea and mild restrictive airway disease 
in October 2002.  Under the circumstances, the Board finds no 
basis to grant service connection for a cardiovascular 
disease based on the one year presumption of service 
incurrence under the provisions of 38 C.F.R. §§ 3.307, 3.309.  

While the veteran may believe that his current cardiovascular 
disease and respiratory disorders are related to service, he 
has not presented any competent medical evidence to support 
that assertion.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, 
(2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Inasmuch as there is no evidence of a cardiovascular disease 
or any respiratory disorder in service or until many years 
thereafter, and no competent evidence relating any current 
cardiovascular or respiratory disorder to service, the Board 
finds no basis to grant service connection.  Accordingly, the 
appeal is denied.  


ORDER

Service connection for heart disease, including as due to 
herbicide exposure is denied.  

Service connection for a respiratory disorder, including as 
due to herbicide exposure is denied.  



REMAND

As a result of the Memorandum Decision, the Board has been 
directed to undertake appropriate action consistent the 
Court's December 2007 decision and to readjudicate the 
increased rating issues currently on appeal.  

In the Memorandum Decision, the Court found that the August 
2001 VA examination relied upon by the Board to deny an 
increased rating for the veteran's pes planus was inadequate, 
and that the Board did not provide adequate reasons and basis 
for denying a higher evaluation for the veteran's varicose 
veins of the left leg.  Specifically, the Court stated that 
the VA examination was inadequate because the x-rays images 
of the veteran's left foot were incomplete; the Board, in its 
prior decision, did not remand for complete x-rays or explain 
why the examination was otherwise adequate for rating 
purposes.  Further, with respect to the veteran's varicose 
veins, the Board failed to explain how the removal of the 
veteran's saphenous vein in service might be assessed with 
regard to a proper disability rating since he was denied a 20 
percent rating, at least in part, because the 2001 VA 
examination did not show varicosities of the long saphenous 
vein.

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  Under the circumstances, the Board finds that 
current evidence of record is insufficient to address the 
merits of the claims for increased ratings and that 
additional examinations are necessary prior to 
readjudication.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his pes 
planus and varicose veins of the left leg 
since 1998.  After securing the necessary 
release, the AMC should attempt to obtain 
copies of all medical records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  If records cannot be 
obtained, this should be noted in the 
claims folder, and the veteran should be 
notified and so advised.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his pes planus of the left 
foot.  All indicated tests and studies 
are to be performed.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should indicate 
whether any of the following are present 
in the left foot:  

I.  Pronounced marked pronation, 
extreme tenderness of plantar 
surface, marked inward displacement 
and severe spasm of the tendo 
achillis on manipulation, not 
improved with orthopedic shoes or 
appliances.  

II.  Severe objective evidence of 
marked deformity (pronation, 
abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities. 

III.  Moderate weight-bearing line 
over or medial to great toe, inward 
bowing of the tendo achillis, pain 
on manipulation and use of the foot.  

IV.  Mild symptoms relieved by 
built-up shoe or arch support.  

3.  The veteran should be afforded a VA 
vascular examination to determine the 
current severity of his varicose veins of 
the left leg.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All pertinent clinical 
findings should be reported in detail and 
all necessary studies, including those 
required to determine possible 
involvement of deep circulation 
(Perthes's and Trendelenburg's tests) 
should be performed.  The examiner should 
address the following as to the varicose 
veins in the left leg:  

I.  State if the veteran's varicose 
veins of the left leg are moderately 
severe, severe, or pronounced in 
degree.  Also indicate whether there 
is involvement of deep circulation.  

II.  The precise diameter of all 
varicosities in the left leg should 
be given in centimeters and the 
exact veins affected by varicosities 
and the anatomical location should 
be identified.  

III.  Indicate the presence or 
absence of ulceration, subcutaneous 
induration, stasis pigmentation, 
eczema, scarring, discoloration, 
distortion, sacculation, and edema.  
The examiner should also state 
whether pressure stockings are worn.  
Specifically, the examiner should 
indicate whether there is:

-intermittent edema or aching 
and fatigue in the leg after 
prolonged standing or walking, 
with symptoms relieved by 
elevation of the extremity or 
compression hosiery.  

-persistent edema, incompletely 
relieved by elevation of the 
extremity, with or without 
beginning stasis pigmentation 
or eczema.  

-persistent edema and stasis 
pigmentation or eczema, with or 
without intermittent 
ulceration.  

-persistent edema or 
subcutaneous induration, stasis 
pigmentation or eczema, and 
persistent ulceration.  

-persistent ulceration; or 
massive board-like edema with 
constant pain at rest.  

IV.  The examiner should also 
comment on what, if any, affect the 
absence of the left saphenous vein 
has on the overall impairment of the 
varicose veins in the left leg.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
disabilities have been provided by the 
examiners and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2007).  

6.  After the requested development has 
been completed, the claims must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney must be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


